Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000398
                                                        26-NOV-2012
                                                        10:14 AM



                           SCWC-11-0000398

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               SC, Respondent/Plaintiff-Appellee,

                                 vs.

               IC, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000398; FC-D NO. 10-1-6354)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and Pollack, JJ.,
 and Circuit Judge Del Rosario, in place of McKenna, J., recused)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on October 12, 2012, is hereby rejected.

          DATED:    Honolulu, Hawai#i, November 26, 2012.

Shawn A. Luiz for              /s/ Mark E. Recktenwald
petitioner
                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Richard W. Pollack

                               /s/ Dexter D. Del Rosario